     Case 1:18-cr-00179-DAD-BAM Document 55 Filed 12/01/20 Page 1 of 1


1

2

3

4
5

6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                    )     Case №: 1:18-CR-00179-1-DAD
                                                   )
9                     Plaintiff,                   )                    OR D ER
                                                   )              APPOINTING COUNSEL
10              vs.                                )
                                                   )
11    STEVEN DALE JONES,                           )
                                                   )
12                    Defendant.                   )
                                                   )
13
              The above named Defendant has, under oath, sworn or affirmed as to his financial
14

15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
17   justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
              IT IS HEREBY ORDERED that Michael G. McKneely be appointed to represent the
19
     above defendant in this case effective nunc pro tunc to November 30, 2020, in place of retained
20
     counsel.
21

22            This appointment shall remain in effect until further order of this court.

23
24   IT IS SO ORDERED.

25
     Dated:       December 1, 2020                                  /s/   Sheila K. Oberto            .
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28

                                                       -1-
